Citation Nr: 1236607	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral foot neuromas with right foot scars.

3.  Entitlement to an initial rating in excess of 10 percent for left foot sensory loss.  

4.  Entitlement to an initial rating in excess of 10 percent for right foot sensory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1992 to June 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, inter alia, granted service connection for generalized anxiety disorder, bilateral foot neuromas with right foot scars, and right and left foot sensory loss, and assigned each disability an initial 10 percent disability rating, effective June 17, 2008.  

For the reasons set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his March 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the appellant checked one box indicating that he did not want a Board hearing and another box indicating that he wished to attend a Board hearing at the RO.  

In August 2012, at the request of the Board, the appellant's representative attempted to contact the appellant by telephone in order to ascertain whether he wished to attend a Board hearing as indicated on his March 2009 VA Form 9 or whether he did not want a hearing.  His representative was unfortunately unable to contact the appellant.  Thus, his representative requested that the Board proceed with scheduling the appellant's requested hearing.  

In an August 2012 letter, the Board advised the appellant that he had been scheduled for a Board hearing in Washington, DC, to be held in October 2012.  The appellant, however, failed to appear for the hearing without explanation.  

Ordinarily, when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2011).  In this case, however, the record shows that the appellant had requested a Board hearing at the RO, not in Washington, DC.  Under the circumstances, the Board finds that the appellant must be offered the opportunity to attend a Board hearing at the Salt Lake City RO, in conformance with his request and the request of his representative.  See 38 C.F.R. § 20.904(a)(3) (2011) (recognizing the importance of responding to a request for a hearing, as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing).  

In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).  The Board wishes to advise the appellant, however, that he is not required to attend a Board hearing.  If he wishes to withdraw his hearing request, he should so advise the RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


